 306DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT violate any of the rights which you have under the NationalLabor Relations Act to join a union of your own choice and to engage inunion activities, or not to join a union and not to engage in such activities.WE WILL offer Hilda Scott, Dolly Cooper, Pinkie Bradley, and Louise Cun-ningham reinstatement to their former jobs without loss of any rights, and wewill give backpay to those four employees and to Grace Powell to cover thepay they lost when we discharged them or laid them off.HARVEY CARLTON, D/B/ACELLO-TAK COMPANY,Employer.Dated-------------------By-------------------------------------------(HARVEY CARLTON)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.If the employees have any questions concerning this notice or whether the Em-ployer is complying with its provisions, they may communicate with the LaborBoard's Regional Office, Fifth Floor, Squibb Building, 745 Fifth Avenue, NewYork, New York, 10022, Telephone No. Plaza 1-5500.Hurd CorporationandBaltimore Building and ConstructionTrades Council,AFL-CIOWilliam Puncke, George Loedisch,and John Connolley,Partners,t/aMaryland City Fabricators and SuppliersandBaltimoreBuilding and Construction Trades Council,AFL-CIOMaryland City CorporationandBaltimore Building and Con-struction Trades Council,AFL-CIOKrupnik Brothers,Inc.andBaltimore Building and Construc-tion Trades Council,AFL-CIO.Cases Nos. 5-CA-2158, 5-CA-2159, 5-CA-2186, and 5-CA-2187. June 28, 1963DECISION AND ORDEROn April 4, 1963, Trial Examiner Paul Bisgyer issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondents had engaged in and were engaging in certain unfair laborpractices sand recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter Respondents filed exceptions to the In-termediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andFanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in143 NLRB No. 29. HURD CORPORATION307the case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner.'ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.'As the general contractor, Respondent Maryland City, through its superintendent whowas In charge of all operations at the project involved, including those of all sub-contractors, had a "hand" in the discharge of employees of its subcontractors, and thusparticipated therein,Member Leedom agrees that Maryland City, as well as the sub-contractors, is responsible therefor even though no employer-employee relationship existedbetween Maryland City and the discharged employees.However, in so finding, MemberLeedom, unlike his colleagues, does not rely onNorthern California Chapter, The Asso-ciated General Contractors of America, Inc., et al.,119 NLRB 1026, cited by the TrialExaminer.2Respondents contend that the Trial Examiner based his determination that Connolley'stestimony is not credible, and thus his findings that the unfair labor practices, particu-larly the discriminatory discharges, were committed by Respondents Hurd, Fabricators,and Maryland City on statements made by Connolley in a speech on April 25, 1962, whichstatements were privileged under Section 8(c) of the ActAlthough the Trial Examinerdid refer to Connolley's antiunion remarks in making certain of his credibility resolu-tions, it is plain that he gave the greatest weight to demeanor, corroboration by otherwitnesses, and the probabilities.Even assumingarguendothat a consideration ofConnolley's antiunion attitude as reflected in his April 25 speech was improper, we findthat the alleged error was not prejudicial.We believe that the Trial Examiner would havemade the same credibility resolutions, as would we, even disregarding the April 25 speech.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard by Trial Examiner Paul Bisgyer on October 2 and 3,1962, in Baltimore,Maryland, on the consolidated complaint 1 of the GeneralCounsel and the answer of the Respondents, Hurd Corporation, William Puncke,George Loedisch, and John Connolley, Partners, t/a Maryland City Fabricators andSuppliers,Maryland City Corporation, and Krupnik Brothers, Inc., herein respec-tively called Hurd, Maryland Fabricators, Maryland City, and Krupnik.The issueslitigatedwere whether Respondent Hurd discriminatorily discharged employeesRalph Moorhead and Roy Anderson, whether Respondent Maryland Fabricatorsdiscriminatorily laid off Harry E. Martin, and whether Respondent Maryland Citydiscriminatorily caused such discharges and layoff, all in violation of Section 8 (a) (3)and (1) of the National Labor Relations Act.Also litigated was the questionwhether all the Respondents otherwise interfered with, restrained, and coerced em-ployees in the exercise of their statutory rights within the meaning of Section 8(a) (1)of the Act.At the close of the hearing the parties were given an opportunity toargue their positions orally.Thereafter, the General Counsel and the Respondentsfiled briefs which have been carefully considered.The Respondents' motion todismiss the complaint, on which I reserved decision, is now denied in accordancewith my fiindings and conclusions set forth below.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTSRespondent Maryland City, a Maryland corporation, is a general building con-tractor engaged in constructing a 5,000-home development near Laurel, Maryland.In addition to fabricating the house shell and erecting it in the field at this project,Maryland City employs subcontractors to perform other operations required in the'The charges In Cases Nos 5-CA-2158 and 5-CA-2159 were filed on May 3,1962, andIn Cases Nos. 5-CA-2186 and 5--CA-2187 were filed on June 5, 1962.,717-672-64-vol. 143-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstruction of these homes.Among such contractors are Respondent Hurd, aMaryland corporation, which does clearing, earthmoving, and roadbuilding work;RespondentMaryland Fabricators, a partnership consisting ofWilliam Puncke,George Loedisch,andJohn Connolley, which manufactures prefabricated parts atthe project for the homes being erected there; and Respondent Krupnik, a Marylandcorporation, which performs the roofing work at the project pursuant to a contractwith Corterfield Roofers, the roofing subcontractor.Itwas stipulated that during a representative 12-month period, each of the Re-spondents received at its respective place of business in Maryland, products, goods,and materials valued in excess of $50,000; that a portion of these goods was shippedto each Respondent directly from points outside that State; and that the balanceof said goods was obtained by each Respondent from other enterprises located inMaryland which, in turn, received such goods directly from sources outside theState.Accordingly, I find, contrary to the Respondents' contention, that each of theRespondents is engaged in commerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the policies of the Act to assert jurisdictionherein?II.THE LABOR ORGANIZATION INVOLVEDBaltimore Building and Construction Trades Council,AFL-CIO,herein calledthe Union,is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Question presentedAt the time of the events herein, Respondent Maryland City was in the earlystagesof building a 5,000 home development in Laurel, Maryland. In charge of theentire project is John F. Connolley, Maryland City's superintendent and a partner inthe Respondent subcontracting firm, Maryland Fabricators,3 who supervises all theoperations including those performed by subcontractors, and generally sees that theproduction schedule is met.This project is not unionized and, admittedly, Con-nolley preferred to keep it that way.Undoubtedly, such an attitude or even thevigorous expression of opposition to unionization is well within an employer's rights.It is only when this opposition takes the form of discriminatory or coercive actionto deprive employees of their basic organizational rights,as ischarged herein, thatpermissible statutory bounds are overstepped.The question here presented iswhether the Respondents, through their respective officials or supervisors, whosesupervisory authority is conceded, did engage in such prohibited conduct.WI turnto the testimony which is largely conflicting.B. The evidence1.The Union'sorganizational drive and subsequent eventsOn or about March 23,1962,4Harry E. Martin,an employee of Maryland Fabri-cators, took the initial steps to organize the employees at the MarylandCityhousingproject.Because of dissatisfaction with certain working conditions,Martin enlistedthe aid of the Union.Afterspeaking to Charles Muntain,itspresident, he signedan authoriztion card and received 10 more cards to enroll other employees.There-after,Martin spoke to several employees on his own time about joining the Union,indicating that cards could be signed off the job.On March 26,while on the park-ing lot,he gave a number of cards to an unidentified employee who volunteered tosign up other employees.Martin testified that 2 days later(March 28)his foreman,Sidney E. Phillips,asked him for the union cards he was distributing,adding that Martin was reportedto the"office"as having such cards.Martin further testified that he denied knowl-edge of any union cards,as he had been instructed to do(apparently by the Union).This ended the conversation.Phillips admitted mentioning the Union to Martin on one occasion about a monthbeforeMartin's layoff.He testified that James McDaniel,one of Martin's co-2N.L.R B v. Reliance Fuel Oil Corporation,3'71U.S. 224;Siemons, Mailing Service,122 NLRB 81, 85.a According to Connolley,he Is an inactive partner in MarylandFabricators,maintain-ing the same relationship to that firm as he does to any other subcontractor that "fallsunder . . . [his] direction and supervision."AAll significant events discussed herein occurred within a 5-week period in 1962. HURD CORPORATION309workers, informed him that Martin had solicited McDaniel to join the Union andsign acard and that he (McDaniel) was afraid of conflict between union andnonunion employees. Phillips further testified that he thereupon summonded Martinand told him to keep his union activities out of the job and to discuss these matterselsewhere and not on Phillips' time because he (Phillips) had a deadline to meet.No evidence, however, was adduced that Martin had actuallyengaged in unionactivities on company time or had otherwise interfered with the work to warrantsuch admonition.James T. Pyles, who at the time of he hearing was still in Maryland Fabricators'employ, testified under subpena by the General Counsel that at a time beforeMartin's layoff 5 (which occurred on April 20), he and other employees stopped offat a restaurant for coffee before reporting for work, as they customarily did; thatthey were observed by Johnny Bell, another Maryland Fabricators' employee, asthey were looking at some union cards; that after reporting for work, ForemanPhillips asked him if be, employee Wilson, or anyone else had signed a union card;and that, when he (Pyles) denied that he or the others did, Phillips stated thatJohnny Bell had informed him to the contrary.Phillips testified that he remembered having had a conversation with Pyles con-cerning the Union wherein Pyles told him that he was approached to join the Unionat the restaurant and that he (Phillips) might have then asked him whether he hadsigned a card.Considering Martin's and Pyles' entire testimony, their candor and demeanor onthe witness stand, I credit their versions of their conversations with Phillips, whichI find fit in with the pattern of events that followed.The Union's official organizers did not appear at the project until April 16 whenRobert J. Brylke, field representative of the AFL-CIO, assisted by Vernon Baseman,George C. Burgan, Jr., and others, began soliciting memberships among the em-ployees and distributing organizational literature.At different times thereafter theseorganizers were ordered off the property.One of the critical events in the Union's organizational campaign occurred duringthe noon lunch hour on April 18 in a nonwork area of the project.At that timeBrylke discussed the Union with four employees of Respondent Hurd, one of thesubcontractors, and handed each of them cards authorizing the Union to be theircollective-bargaining representative.Two of the employees, Ralph Moorhead andRoy Anderson, in the immediate presence of Brylke, then began to fill out au-thorization cards on the hood of an automobile parked nearby, while the other twoemployees sat on the door steps of a completed house about 30 feet away eatingtheir lunch.At this point Maryland City Superintendent John Connolley drove upin his car and approached Brylke, Moorhead, and Anderson.According to Brylke,when he saw Connolley walking toward them, he told Moorhead and Anderson tohide the cards but it was too late. Brylke further testified that Connolley questionedhim about his business on the property and, when he replied that he was talking tothe employees and was within his rights to do so, Connolley, who identified himselfas superintendent of the project, stated that he did not want Brylke to talk to hisemployees on working time and ordered him off the property. Brylke thereupon left.Connolley's version of this encounter is not at variance with Brylke's in any sig-nificant respect.He testified that he first became aware of the Union's organizationalactivities on the morning of April 18 when a number of people informed him thatunion men were on the job.He further testified that about lunch time, while driv-ing around at the project, he spied Brylke, a stranger to him, talking to two men,one of whom was Moorhead, an employee of Respondent Hurd; that he then gotout of his jeep, walked over to the group, and asked Brylke what his business wason the property; that Brylke responded that he was interested in the men on the job;that he (Connolley) retorted that Brylke was trespassing and directed him to leavethe project.Connolley further testified that he saw "papers there," but did notknow that they were union cards or that the employees were signing them.Moorhead corroborated Brylke concerning the circumstances of his and Ander-son's signing authorization cards for the Union and their meeting with Connolley.Moorhead, however, added in his testimony that Connolley told him, "Ralph, youknow better than that" and that he (Connolley) did not want aunionat the project 66 Although Pyles could not remember the specific time when this conversation occurred,I am persuaded that his testimony that it occurred before Martin's discharge is the bestapproximatetime identification.6Although Moorhead did not indicate in his testimony at what stage of this incident thisremark was made or whether Brylke was present at that time, it appears from Moorhead'sentire testimony that the remark was made after Brylke's departure at Connolley's direc- 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe also testifiedthat Connolleyasked RoyAndersonfor his name asConnolleyalready knew Moorhead's sinceMoorhead regularly serviced Connolley's privateautomobile and at one timehad worked for Connolley as a Maryland City guard onthe project.Connolleytestified,however, that he did not think he had any conversation withthe two menwho were with Brylke except to ask Moorhead, whom he merely rec-ognized as an employee onthe project, for hisname.He further testified thathe did not know who the other person (Anderson)was nordid he have any con-versationwith that man.Brylke, on the other hand, testified that while he waswalking away from the group at Connolley's direction he heard Connolley askMoorhead and Anderson for theirnames andthereaftercontinuedthe conversationwith them which he could not hear.I find nothing in Moorhead's accountof Connolley's statementsto beunusual orinherently improbable and I accept it.Connolley's quoted remarks in disapprovalof the Union are clearlyconsistentwith the views which he openly voiced to allemployees and subcontractorsin hisApril 25 speech.As for Connolley's inquiryinto the employees'names, it seems reasonable to assumefrom Moorhead's em-ploymentrelationswith Connolley that Connolley already knew Moorhead's name.Moreover, if it was necessary for Connolley to know Moorhead's name, which headmits asking,it seems logical to inferthat he would be equally interestedin learn-ing Anderson's name.In any event, whether or not Connolley knew Moorhead'sname before the above episode or learned it at that time, I find he also askedAnderson for hisname, as bothMoorhead and Brylke credibly testified.Following theforegoingmeeting, Superintendent Connolley proceeded to anothersectionof the project.On the way, he came upon three otherstrangers roamingabout the general work area.The first one he met, which was about 1 o'clock, wasUnion Organizer Vernon Baseman.According to Connolley,he questioned Base-man's right to be on the project and ordered him to leave.Connolley also testifiedthat he toldBaseman thathe did not allow his employees to talk to any strangerson the job and warned that if he caught any employees doing so during workinghours,they would bedischarged7Connolley further testified that he later con-veyed thesame warningto the other two organizers and ordered them to leave thepremises too.Baseman'stestimony differed from Connolley's in one important respectHetestified that Connolley on this occasion told him that he had just fired two employeesfor talking to "you fellows" and that he was going to fire two others when hecaught up with them.Connolley specifically denied this testimony and T credithis denial and find his version of his remarks to Baseman more plausible than thelatter'sHowever, I creditBaseman'suncontradicted testimony that during theirconversation Connolley stated that he knew who Baseman was and the real purnosefor his presence at the project.On the basis of the entire record. T find that Con-nolley was aware that Brylke,Baseman,and theirassociateswere attempting to or-ganize allthe employees working on the projectAfter his conversation with Connolley.Moorhead went to workAccordingto Moorhead, about 3 o'clock in the afternoon of that day (April 18), his supervisor,Charles L. Brooks, asked him what he did withhis unioncard and, after replyingthat he did not know, Brooks asked the same question of two or three other em-ployees who were present and received the same reply.Brooks contradicted thistestimony asserting, however, that about thattimeMoorhead voluntarily informedhim that he had been approached by a union man who had given him "this card,this literature that he had read," and that he (Brooks) made no commentI creditthe testimony of Moorhead whom. as indicated above and later in this report, Ifind to be a truthful witness.At the close of the day, Respondent Hurd terminated Moorhead's and Anderson'semploymentTwo days later (Anril 20) Respondent Maryland Fabricators laidoff employee Martin.Before itdid so, Martin testified, Superintendent Connolleyhad approached him at his workstationat the component cutter about 9 o'clockthat morning and asked him for the union cards he was distributineMartin fur-ther testified that he disclaimed any knowledge of such cards and that,in responseto this answer, Connollev stated that it was reported to the "office" that he hadunioncards on the job.Connolley, on the other hand. denied that he knew MartintionThis accounts for the absence of any reference to Connolley's statement in Rrylke'stestimony7Connolley testified that it was a company rule not to allow strangers on the propertyat arc timeNo contention is made that Connolley was not within his rightsin enforc-ing this policy against nonemployee union organizers. HURD CORPORATION311at that time or that he ever had such a conversation with him.As indicated pre-viously and in my discussion of his layoff below, I find Martinto be a candid andtruthful witness and credit his foregoing testimonyNorman Birdsong, an employee of Maryland City, testified that a few days beforeSuperintendent Connolley delivered his speech (which was on April 25), his shopforeman, Pete Uebel,i announced to a group of employees (including Birdsong)working at the exterior panel table that, after the Union tried to get in, they wouldlay off everyone on Friday and rehire on Monday the men who had not signedthe cards.Uebel, who admitted learning on April 17 of the Union's efforts to or-ganize employees at the project, denied making the remarks Birdsong imputed tohim.Birdsong, who was still in Maryland City's employ at the time of the hearing,did not impress me as apersonwho would contrive testimonyagainsthis employer.I credit his testimony .9On April 25, a little beforenoon,Connolley assembled Maryland City employees,its subcontractors, and their employees to hear a preparedantiunionspeech.In it,Connolley expressed his awareness of the Union's propaganda and solicitation ofemployees to becomemembers.He stated that, although the employees had the rightto jointhe Union if they wanted to, his Company did "not want any part" of it.Connolley then reminded them that they were enjoying steadier employment thanother building employees and listed the benefits the Company was giving them;pointed out that the Union was only interested in their dues and assessments andhad nothing to offer them; asserted that unions force strikes "by making unreason-able demands on employers"; and warnedthat if theywent outon strike they wouldlose wages and may even be permanently replaced by the Company.Recognizingthat some employees had alreadysigned umonapplication cards, Connolley statedthat it should not "worry you [as] [c]ardsand even unionmemberships are notbinding onyou.You are still entirely free to withdraw from the Union at anytime you wish.And it isillegal foranyone to force or threaten you to get you tojoin a union.So if you havejoinedthe Unionas a resultof any threats, youhave the right to withdrawand no one can compelyou to remain a member."After themeeting adjournedfour employees revoked their previously executedunionauthorization cards.According to the uncontradicted testimony of JohnKrupnik, president of Respondent Krupnik, two of his employees, James Seaboltand David D Sheppard, did so under the following circumstances- After the meet-ing atwhich Connolley addressed the employees and subcontractors, Krupnik dis-cussed with Seabolt, Sheppard, and other employees, Connolley's speech and theUnion's efforts to organize them.Among other things, Krupnik asked Seabolt andSheppard if they thought that the Union could do more for them than the companywas doing. Seabolt,in turn,alluded to Connolley's statement that he did notseemuch sense in havinga union.About this point Krupnik told Seabolt andSheppard that they could quit the Union if they wanted to and that he could have aletter prepared for them tosignand send to the Union.Krupnik conceded that thenamed employees did not ask him directly whether they could withdraw from theUnion but testified that he inferred such a desire when they informed him thatthey had signed cards when approached by "Government men" and that they didnot know what they weresigning.1°Thereupon Krupnik went to Maryland City'soffice wherehe explainedthe situation toMaryland City's attorney who thendictated to the Company's secretary a form letter revoking the Union's authoriza-tion.After the letter was typed up, several copies were given to Krupnik who thenreturned to Seabolt and Sheppard and offered each of them a copy of the revocationletter to sign if they wanted to.Seabolt and Sheppard then signed the letters andhanded them back to Krupnikformailing.Krupnik took the letters to Maryland8 Erroneously spelled U-b-a-I in the complaint and E-u-b-e-I in the transcript of testi-monyHis true name is "Edward W Uebel" but is nicknamed "Pete."0The Respondents urge that Birdsong,aswellas the General Counsel's witnesses toother incidents, should not be credited because, among other things, the General Counselfailed to produce as corroborating witnesses employees who ostensibly were present whenthe alleged remark was madeHowever, it appears that such witnesses were equally avail-able to the Respondents as to the General CounselWhile undoubtedly these witnesseswould have been of immeasurable assistance to me in resolving conflicting testimony, Imake my credibility findings without drawing any adverse inference against either partyfrom the failure to produce such corroborating witnesses10Krupnik testified hecorrectedthis erroneous impressionabout "Government men" byadvising themthat the menwere union organizers.It Is alsonoted that no evidence wasadducedthatunion organizers had actually misrepresentedtheir position or thenature ofthe cardsSeabolt andSheppard were asked to sign. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDCity's office where, at hisrequest,they were addressed, stamped, andmailed inMaryland Cityenvelopes.liThe Union ultimately received these revocations.Norman Birdsong, who also revoked his authorization to the Union by signing aform letter prepared, addressed, and mailed to the Union by his employer, MarylandCity, recounted the facts surrounding his action, as follows: He attendedthe meetingon April 25 at which Superintendent Connolley delivered his speech.About quittingtime that day his foreman, Uebel, called him into his office.12When he entered hefound Eugene Mills, another employee, there, holding a form letter of revoca-tion and conversing with Uebel.Uebel toldBirdsongand Mills that the Companywas willing to forgive the men who had signed the "pledge cards" and to forgetabout it.Uebelthenread the letter aloud and informed them that they could signit if they "wanted to and the Company wouldn't holdnothing [sic]against" them.Birdsong replied that he did not know much about the Union and was willing tosign it ashe liked the hours and wages he wasearning.13Mills also signed aletterin Birdsong'spresenceBirdsong specifically denied asking Uebel whetheror not he could withdraw from the Union.Uebel, the shop foreman for Maryland City, testified without contradiction con-cerning the occasion for employee Mills' presence in his office at the time of theincident to which Birdsong testified.According to Uebel, Mills, who had askedhim a week before how he could withdraw his "pledge" to the Union,14 came to hisoffice later in the day of Connolley's speech and told Uebel that he wanted toknow whether it was true what he had heard that there was a letter around whichhe could sign in order to cancel his union authorization card.Uebel replied thathe heard the same thing and telephoned Suprintendent Connolley, his superior, toverify it and, upon learning that it was true, requested several copies.Thereupon,Connolley orsomeone elsebrought to Uebel three form letters which were thesame asthose previously furnished to Krupnik, except for the employer'sname.Concerning the events that followed the receipt of these letters, Ubel's testimonyis insharp conflict with Birdsong's.Uebel testified that while Mills was readinga copy of the letter in the office, Birdsong entered and asked, "What is that?" thathe (Uebel) replied, "It's a statement to withdraw a union pledge"; that Birdsongthen read the letter and said he would sign it and he did; that Mills had alreadysigned the letter at that time; and that he (Uebel) thereupon took the executedletters and sent them to Maryland City's secretary to be mailed to the Union.Uebelfurther testified that he posted on the wall near his desk the third copy of the formletter he had obtained from Connolley for ready reference in the event that anyother employee asked for one, and that the letter so posted was visible to em-ployees who had the occasion to enter the building to get their tools.I have previously foundBirdsong,who at the time of the hearingwas still inMaryland City's employ, to be an honest and trustworthy witness. I find his testi-mony regarding Uebel's conduct in inducingBirdsong'srevocation of his unionauthorization card equally credible and persuasive as his testimony regarding Uebel'searlier remarks.2.Moorhead's dischargeMoorhead began working for Respondent Hurd at the Maryland City project inOctober 1961, at $2 an hour.His duties entailed servicing heavy equipment, assist-ing his supervisor,Master Mechanic Charles L. Brooks,15 with repairs on heavy"There is uncontradicted testimony in the record that Maryland City's secretary cus-tomarily performs personal mailing and other services for employees and subcontractorsrequesting them.12A portion of this building serves as a place where Birdsong and other employees storetheir tools.18 Birdsong also testified, under cross-examination by Respondents' counsel, that he de-cided to revoke his union authorization card "because Connolley had said if the Union didget in and the men went on strike they could be permanently replaced. I thought I'd getalong a little better if I did because they knew" he had signed a card. Birdsong inferredsuch knowledge from the fact that he had previously informed Uebel about signing a cardwhen the latter told him and other employees that after the Union tried to get in, theCompany would lay off everyone on Friday and rehire on Monday those who had not signedunion car?s14At that time, Uebel advised Mills to have a notary public draft such a statement andhave it notarized and mailed to the Union.Apparently, Mills did not follow this advice.is Brooks, who had also been Moorhead's superior while working for another employer,recommended Moorhead for employment by Hurd. HURD CORPORATION313equipment,and performing mechanical work on small vehicles.Until the eventshereinMoorhead's competence had never been questioned;indeed,about 3 weeksbefore his discharge he was given an unsolicited 25-cent hourly wage increase.16As discussed earlier in the report, on April 18, Superintendent Connolley cameupon Moorhead and Roy Anderson, another Hurd employee, while they were execut-ing union authorization cards for Union Organizer Brylke.Moorhead testified thatfollowing this incident, he reported for work, and later observed Connolley talkingto the Hurd brothers near the latter's office, although he was too far away to hearwhat they were saying.17Moorhead also testified-credibly as I have previouslyfound-that around 3 o'clock in the afternoon Brooks came to him and asked himwhat he did with his union card and that he replied that he did not know.Hefurther testified that Brooks then went to Hurd's office and returned, saying nothing;that later Brooks came back to him with his time book and asked him for the timehe had worked the night before; that, after giving him this information, Brooksreturned to the office where he remained for a good while; and that shortly before5 o'clock Brooks told him that the Hurd brothers wanted to see him and togetherthey went to the office.Concerning what transpired in the office on his and Brooks' arrival, Moorheadgave the following testimony: Arthur Hurd, who is in charge of Hurd's operationsand employees, said that he was sorry he had to dismiss him that night.Hurd atfirst did not give Moorhead a reason except to say, after Moorhead insisted it wasnecessary for future employment, that he (Moorhead) knew what the reason was.When Moorhead denied knowledge, Hurd retorted, "Well, let's make it this way.Let's make it we are not satisfied with your greasing." 18At this point, Moorheadasked Brooks whether he was satisfied with his work and Brooks responded affirma-tively.Hurd then handed Moorhead two checks and both he and Brooks left theoffice.Moorhead further testified that while he and Brooks were walking toward thegrease truck to get his tools Brooks expressed his regrets, saying that it was not hisfault that Moorhead was fired, "You know John Connolley caught you signing thosecards.That's the reason."Arthur Hurd testified that he discharged Moorhead because he "didn't like hiswork;.[he] couldn't trust him;.[and he] didn't like his attitude toward... [him or his] company." In explaining his mistrust of Moorhead, Hurd alludedto an incident on Christmas day 1961, when Moorhead, with company equipment hepermitted him to use, towed out a car that was stuck in the mud on the project.According to Hurd, Moorhead deliberately lied when, solely out of curiosity, heaskedMoorhead whether he was paid for those services and Moorhead repliedin the negative.19Hurd also testified to another incident which caused him to bedissatified withMoorhead and which he described as "[o]ne of the main things."This involved some remarks allegedly made by Moorhead regarding a paycheck thatMoorhead was given the week of March 4 which was returned by the bank becauseof insufficient funds due to some unfortunate mixup in the company's accounts.Hurd testified that he was angered when he learned that Moorhead had falselyinformed other employees that he had had three checks returned for insufficientfunds.In addition, he testified that he reprimanded Moorhead for making thosestatements and told Moorhead he would fire him then and there were it not forthe fact that Moorhead still owed his company money advanced to him for repairs"Arthur Hurd, erroneously referred to in the record as Alfred B. Hurd, who is thesuperintendent in charge of his company's operations, admitted that he authorized theraise on Brooks' recommendation1a'Connolley admitted speaking to the Hurd brothers that day, as he customarily did inthe normal course of his functionsHowever, he denied, as Arthur Hurd also did, that hementioned the Brylke incident to them. It is incredible to me that Connolley, who wasdetermined to keep his project nonunion and who a few days later invited his employees,the subcontractors, and their employees to hear his antiunion speech, would not disclose tothe Hurds that 'he observed two of their employees filling out some "papers" in the pres-ence of a union organizer.1sMoorhead's testimony concerning the reason for his discharge is, in effect, cor-roborated by Respondent Hurd's own employment record of Moorhead which states that hewas terminated because of unsatisfactory work."Hurd testified that he personally did not want any part of this money.Moorheaddenied that Hurd ever asked him whether he was paid for the towing job I find it un-necessary to resolve this conflict 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDto his car 20According to Hurd, these remarks reflected Moorhead's attitude whichhe disliked.Regarding the discharge interview with Moorhead, Hurd gave this account: Hesent Brooks to bring Moorhead to the office.As soon as Moorhead arrived at5 o'clock, he told him that since the Company's loan to him for repairs to his carwas finally paid off he was getting rid of him. In reply to Moorhead's request forthe reason, Hurd suggested they attribute the discharge to a personality clash.UponMoorhead's insistence that Hurd be specific, Hurd referred to the towing car andcheck incidents as the reason, adding that he would have fired Moorhead beforewere it not for the fact that he owed the Company so much money. On cross-examination, Hurd testified that his mistrust of Moorhead stemmed from his falsedenial that he was paid for the Christmas day towing job.However, Hurd admittedthat about a month later he advanced Moorhead $350 for repairs to his car.More-over, Hurd also admitted that a few weeks before Moorhead's discharge, he author-ized a 25-cent hourly wage increase to Moorhead on Brooks' recommendation.Significantly, this increasewas given about a month after the check incident.Moorhead, on the other hand, denied that Hurd mentioned either the towing orcheck incidents at the time of his discharge or that Hurd had ever threatened himwith dismissal because of his check remarks.Brooks testified that he discussed the proposed discharge of Moorhead withArthur Hurd who made the decision.However, Brooks furnished no facts regard-ing this conversation, except to state that he did not recommend the discharge.Moreover, although he did not contradict Moorhead's testimony that he was presentduring the discharge interview, Brooks gave no testimony as to what transpiredbetween Hurd and Moorhead on this occasion.As for his departing remarks toMoorhead, to which the latter testified, Brooks disclaimed having made them.I am not favorably impressed with Arthur Hurd's testimony which I find cannotwithstand scrutiny.For example, his asserted reasons for Moorhead's dischargeare belied by the facts and the realities of the situation.Thus, apart from thepicayune character of the towing incident relied upon, Hurd's ostensible mistrust ofMoorhead because the latter did not satisfy his curiosity to know whether Moor-head was paid for a towing job he performed, on his own time leaves without satis-factory explanation the $350 loan Hurd made to Moorhead for car repairs a monthlater.Equally inexplicable is the 25-cent unsolicited hourly wage increase whichHurd authorized for Moorhead a few weeks before his discharge, if, as Hurd testi-fied, he had previously decided to discharge Moorhead because of the check incident.One would have to be extremely cynical to believe that Hurd would increase anemployee's wages in contemplation of his termination.Moreover, if Moorhead's at-titudemarked him for discharge, it is difficult to understand why Hurd did not in-crease the deductions from Moorhead's earnings to liquidate his indebtedness andterminate his employment before he had demonstrated, his interest in the Union21Finally, the foregoing asserted reasons are refuted by Respondent Hurd's own em-ployment record of Moorhead which only states that Moorhead was terminated for"Unsatisfactory Work." 2220Moorhead testified that his remarks to employees about the checks were made in jestin response to similar jesting remarks made by them.He further testified that he gavethis explanation to Arthur Hurd when the latter spoke to him about it at that time andangrily pointed out that such remarks looked bad for the companyHowever, Moorheaddenied that Hurd made any threat to fire himAs indicated later in the report, I findMoorhead to 'be a credible witnessConcerning the money Moorhead owed Hurd, it is undisputed that this money was ad-vanced in early February and that payments on account of thisloanwere thereafter de-ducted by Hurd from Moorhead's weekly pay21Moorhead's payroll record indicates that for most weeks Respondent Hurd deductedfrom Moorhead's earnings $25 on account of his indebtedness.On one occasion, however,it deducted $30 and on two others $35 each. Although for two payroll periods immediatelypreceding his demonstrated interest in the Union Moorhead earned more than he did whenthe $30 and $35 deductions were made, only $25 was taken out of his wages.22 It is also noted that a payroll list put in evidence by the Respondents shows thatMoorhead was separated for unsatisfactory work and "Honesty questioned "However,not a shred of evidence was produced to substantiate the charge of unsatisfactory work.Nor was any evidence offered to support the latter reason unless it referred to an allegedunauthorized charge of $33.82 by Moorhead for additional repairs to his car.However,Respondent Hurd conceded at the hearing that this matter came to its attention after thedischargeand was not a groundfor the separation. HURD CORPORATION315On the other hand, from my analysis of the evidence in the case and from myobservation of the demeanor of the various witnesses, I find that Moorehead's testi-mony relating to the circumstances of his discharge and his conversations withHurd, Connolley, and Brooks, as recited above, reflects the probable facts.Ac-cordingly, I credit Moorhead's testimony, notwithstanding his inability to rememberdates with precision.233.Anderson's dischargeAs discussed above, Anderson was with Moorhead on April 18 when SuperintendentConnolley came upon them as they were signing union authorization cards for UnionOrganizer Brylke.LikeMoorhead, Anderson was discharged later that day byArthur Hurd.The only testimony relating to Anderson's employment history andseparation is that given by Arthur Hurd.The attorney for the General Counsel statedat the hearing that he could not produce Anderson as a witness because Andersonhad moved from the area and could not be located.Hurd's testimony was rather confusing and contained many inconsistencies re-garding Anderson's employment history.24 It appears, however, from his entiretestimony that Anderson was hired on March 26 to operate a DW-21 Caterpillarscraper at the probationary rate of $2 50 an hour; that he was good as anyone inperforming the first two operations of his job but was sorely deficient in the lastoperation of dumping the load; that Anderson, nevertheless, continued to workon the DW-21 machine for 3 or 4 days when, through no fault of Anderson, themachine broke down requiring repairs; and that Hurd thereupon put Anderson ona Caterpillar D-7 bulldozer, which he could not run, and was laid off while theDW-21 was undergoing repairs.Hurd further testified that he then hired HughMcKinney on April 2 to operate the D-7 but he proved to be unsatisfactory andwhen the DW-21 was returned to operation he tried McKinney on it.After onetripMcKinney proved to be inadequate and was dismissed on April 5.The nextday,Hurd testified, he recalled Anderson to operate the DW-21.Apparently,Anderson operated this machine until 5 o'clock, April 18, when, according to Hurd,he discharged him because he showed no improvement. In effecting the discharge,Hurd testified, he simply told Anderson he was letting him go.Explaining the reason for selecting April 18 as the day for Anderson's discharge,Hurd testified that his master mechanic, Brooks, had hired George Doyle overthe telephone for Anderson's job a few days before the discharge and had arrangedan appointment for Doyle to see him (Hurd) in the evening of April 18.AlthoughBrooks was a witness at the hearing, he did not testify to his employment of Doyle.Hurd further testified that he assumed that Doyle would start working for him thenext morning (April 19) and therefore discharged Anderson when he did.How-ever, Hurd testified, Doyle told him during his interview on April 18 that he couldnot start immediately on his new job as he needed a few days to give notice to histhen employer that he was leaving.Yet, it is strange that such a request was notmade to Brooks at the time Doyle was allegedly hired. In any event, Doyle beganworking for Hurd on April 23.I have heretofore found Hurd to be an unreliable witness.For this and otherreasons setforth in my concluding findings,infra,I do not credit his testimony thathe terminated Anderson because of his inability to improve in his work.4.Martin's layoffMartin was employed by Respondent Maryland Fabricators on March 19 at $1 65an hour, which was the rate paid the more skilled employees.He was regularlyassigned to handle lumber in the component cutter operation, although he occa-sionally performed other jobs.Admittedly, he was a good, steady employee.Aspreviously discussed,Martin was responsible for the Union's organizational driveat the project and, to the knowledge of Foreman Phillips and SuperintendentConnolley,25 was active in soliciting employees to join the Union.On April 2023The Respondents rely on Moorhead'salleged unauthorized charge of $33 82 to Re-spond Hurd's account for repairs to Moorhead's car as impugning Moorhead's trustworthi-ness as a witness.In view of Moorhead's explanation,his demeanor,and the entire recordin the case, I find his credibility unimpaired thereby.24Although payroll records would have undoubtedly helped, they were not produced atthe hearing23Although Maryland Fabricators' President Puncke disavowed knowledge of Martin'sunion activities, I find it difficult to believe that Foreman Phillips, who from his own testi-mony was admittedly informed by employee McDaniel that Martin had solicited him to 316DECISIONSOF NATIONALLABOR RELATIONS BOARDMartin was laid off. On July 17, when production demands had assertedly improvedto the point when Martin's services could be utilized, Puncke sent a letter toMartin notifying him to report for work on July 23.Martin, however, did notrespond because he had obtained a better job in the meantime.Concerning the events leading up to his layoff on April 20, Martin testified asfollows: About 9 o'clock in the morning, Superintendent Connolley approached himat his work station at the component cutter and asked him for the union cardsthat he was distributing.Martin disclaimed any knowledge of such cards and, inresponse to this answer, Connolley said that Martin had been reported to the officethat he had union cards on the job.Contrary to Connolley's denial, I havepreviously credited this testimony.Continuing with this account, Martin testified that later in the morning, whenhe asked Foreman Phillips for a broom in order to clean up, Phillips called himaside, informed him that he was going to be laid off that day, and questioned himabout union cards, which he denied having.According to Martin, Phillips thensaid he wished that Martin had made this plain to him before, since he could havespoken to the front office and perhaps saved him from being laid off but the "officenow brands . . . [him] as a union agitator." Phillip contradicted this testimony.At noon 28 Phillips laid off Martin, stating, according to Martin, that he was agood worker and hated to see him go and would recall him when work pickedup but in the meantime to keep in touch with him Z7Martin also candidly admittedthat work was on the decline at this time.William Puncke, a partner in, and president of, Maryland Fabricators, andPhillips conceded that Martin was a good worker, but insisted that his layoff wasnecessitated solely by a slackening in operations.Puncke testified that this declinestarted in the early part of April (later changed to the last week in March), atwhichtimehe began to weed out the unsatisfactory employees, laying off twoemployees on April 4 and two on April 6 .28He further testified that with theexcess thus eliminated, the company drifted along until Friday, April 20, when itbecame necessary to resume reducing the force.Explaining the circumstances ofMartin's selection for layoff, Puncke testified, in substance, that about 10 or 10:30a.m., Friday, April 20, Phillips came to him and informed him that they were gettinglow on work; that considering the workload, he (Puncke) suggested a 50-percent re-duction in force; and that Phillips stated that he could not accept such a cut becauseitwould interfere with operations in which he was engaged. Puncke also testifiedthat he believed that Phillips mentioned in this conversation that L. A. Wilson andHugh Crenshaw were quitting that day 29However, Puncke later expressed un-certainty whether Phillips had mentioned Wilson to him that morning in view of thefact that Wilson had quit the day before 30 and he had probably paid him off then 31Puncke further indicated that he might also be mistaken that Crenshaw was men-tioned in that conversationIn any event, Puncke testified, he and Phillips decidedthat a layoff of one employee would serve their purposes for the time being andthat he (Puncke) then selected Martin for layoff as the employee with leastseniority.join the Union, and Superintendent Connolley, Puncke's business partner, who questionedMartin on the morning of his layoff about his distribution of union cards, did not imparttheir knowledge of Martin's union activities to Puncke before Puncke decided to lay offMartin.20April 20 was Good Friday and employees were working a half day only27Phillips corroborated Martin's testimony respecting his work performance and Phillips'promise to recall him when work became available.asPuncke's later testimony indicates that there was no layoff on April 6 but that anemployee quit on that day and another on April 4. Respondents' Exhibit No. 5, takenfrom Maryland Fabricators' payroll records, shows no layoff in April or the last week inMarch before Martin's layoff on April 20.Although Puncke also testified that there wasno need for hiring new employees during this period of decline, the same exhibit revealsan employee hired on March 27 who quit on April 6; two employees hired on March 28who quit on March 29; two employees hired on March 31 who quit on April 5; and onehired on April 4 who quit on April 142DAccording to Martin, Phillips told hint at the time of his layoff that another employee(not Otherwise identified) was quitting that day.30Wilson was rehired the following Monday, April 23.8iAccording to Puncke, he usually visited the project on Tuesday and Friday, the latterbeing payday,although occasions might arise requiring him to be there on other days.Phillips confirmed the fact that Wilson quit on Thursday, April 19, +and that Puncke paidhim off that day. HURD CORPORATION317Phillips gave the following account of Martin's layoff: The amount of availablework was on the decline before Martin's layoff.However, he did his utmost to retainthe staff until it reached a point where he could no longer do it and was obligedto start laying off employees.Although at this time employees Wilson and Cren-shaw had informed him that they were quitting, this reduction in force was insuffi-cient to meet the problem and he was therefore compelled to make up a layoff list.In addition, it was common knowledge at the project that Maryland City wanted a50-percent cutback in operations.Accordingly, he discussed this matter withPuncke on Friday morning (April 20), taking the position that it was impossibleto operate with a 50-percent cut in personnel.As a result, he and Puncke decidedthat since two employees were quitting that morning,32 they would lay off onlyMartin because he came from the Martin Aircraft plant and retain the otheremployees despite the work shortage because construction was their special fieldof endeavor.On cross-examination, Phillips testified, in substance, that when he arrived in theoffice to discuss layoffs with Puncke, Maryland City's Superintendent Connolley wasthere and he (Phillips) assumed that Puncke and Connolley had already determinedon a 50-percent reduction in force.However, Phillips further testified that, afterdiscussing the matter with Puncke, he persuaded Puncke to start with one layoffin addition to the two voluntary separations.Notwithstanding the work shortage, Phillips rehired Wilson the following Monday,April 23. Phillips testified, in justification of this action, that Wilson was a keymanin the manufacture of trusses, and one of the best, and therefore the Company waswilling to get him back because they still had trusses to fabricate.Yet, Puncketestified on cross-examination that employee Bridges was an experienced and profi-cient keyman in the operation of the truss machine 33Moreover, even assumingthatWilson was an invaluable employee,34 Phillips did not explain why anotherlaborer was not put on layoff status when Wilson was reemployed if, as he testified,thework shortage necessitated an immediate staff reduction of at least threeemployees.Although it appears that there was a developing work shortage on Friday, April 20,I am not convinced by Puncke's and Phillips' foregoing testimony that they decidedto lay off Martin for this reason.Casting serious doubt on the reliability of theirtestimony is the fact that, in the face of an asserted necessity for reducing personnelby three employees, Wilson, who admittedly was not too dependable an employee,was rehired the following Monday without any other employee being laid off at thattime in his place.Similarly detracting is the questionable explanation given byPhillips forWilson's reemployment in view of Puncke's testimony that employeeBridges was the keyman in the truss operation, as well as the different reasons ad-vanced by him and Puncke for selecting Martin for layoff, and Puncke's exaggeratedand unsubstantiated appraisal of the work shortage before April 20.On the otherhand, Martin impressed me as a forthright witness whose account conformed withthe pattern of events that occurred at the Maryland City project. I accordinglycredit his testimony concerning the circumstances of his layoff and Phillips' state-ments to him.C. Concluding findings1.With respect to interference, restraint, and coercionIhave heretofore found that on March 28, Maryland Fabricators' ForemanPhillips requested employee Martin to relinquish the union cards he was reportedto the office to be distributing; that at a time before Martin's layoff Phillips questionedemployee Pyles whether he or any other employee had signed a union card and,when Pyles denied that he or other employees had, Phillips stated that he had beenotherwise informed by employee Bell; that on April 18, Maryland City Super-intendent Connolley approached Hurd's employees, Moorhead and Anderson, while89However, this is not entirely accurate since it is undisputed that one of them, Wilson,had already quit the day before.33Respondents' Exhibit No. 5 shows that Wilson was originally hired on January 30 at$1 50 laborer's hourly rate, while Bridges was hired March 23 at the more skilled rate of$1 75It is also noted that Wilson was subsequently laid off on May 7, whereas Bridgeswas retained along with the other keymen. In addition, in the course of his testimonyconcerning the three layoffs on May 7 and 8, Puncke, in effect, acknowledged the fact thatWilson'sjob was lessskilled thanBridges.ssPhillips,however,was in agreementwith Puncke that Wilson was a type of in-dividual who wanted to controlhis workingtime moreor less and,in fact, was hired bythe Companyon three separate occasions. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey were signing authorization cards for Union Organizer Brylke and told Moorheadthat he knew "better than that"and that he (Connolley)did not want a union at theproject and asked Anderson,whom he did not know, for his name; that several hourslaterMoorhead'ssupervisor,Brooks, askedMoorhead and two or three otheremployees whatthey did withtheir union cards; that on the morning of employeeMartin's layoffon April20, Superintendent Connolley asked Martin for the unioncards he was distributing and, when he disclaimed knowledge of such cards, Connol-ley stated that contrary information was reported to the "office";that a few daysbefore April25,Maryland City Foreman PeteUebelannounced to a group of em-ployees that after the Union tried to get in, the company would lay everyone offon Friday and rehire on Monday the men who had not signed union cards; that,afterSuperintendentConnolley had delivered a prepared antiunion speech onApril 25, JohnKrupnik, president of Respondent Krupnik, induced two of his em-ployees, Seabolt and Sheppard,to sign letters revoking their authorization to theUnion to represent them for collective-bargaining purposes,which were drafted byMaryland City's attorney and which were mailed to the Unionby Maryland City'ssecretary;and that Maryland City Foreman Uebel similarly induced and assistedemployee Birdsong to revoke his union authorization 35It is clear from the record that, contrary to the Respondents'contention,the fore-going acts were more than unrelated and isolated remarks by Respondents'officialsand supervisors.Rather, they reflect a pattern of coercive and restraining conductinitiated and led by Superintendent Connolley which was designed to achieve acommon objective of preventing the Union from securing a foothold in the con-structionproject byorganizing employees of the general contractor and the sub-contractors.This isparticularly evident when this conduct is viewed in the light ofthe discrimination practiced against three employees,as found below.Accordingly,I find that each Respondent,acting through officials or supervisors,respectively interfered with,restrained,and coerced employees in the exercise oftheir self-organizational rights guaranteed by Section 8(a)(1) of the Act.362.With respect to Moorhead's dischargeAs indicated above,ArthurHurd, who was in charge of Respondent Hurd'soperations,summarily terminated Moorhead's employment several hours after speak-ing to Superintendent Connolley who had previously come upon Moorhead while thelatterwas signing an authorization card for Union Organizer Brylke.RespondentHurd insists that it was not motivated by Moorhead's union membership or interest indischarging him but urges that it took this action because of an accumulation ofincidents which led Arthur Hurd to distrust Moorhead and to be dissatisfied withhis work and attitude toward the Company.I find no merit in this contention.From what has already been said, there can be no question that the assertedreasons are unworthy of belief.Not only was Moorhead given an unsolicited 25-cent hourly wage increase after he ostensibly became an undesirable employee, butalso the incidents which allegedly prompted the discharge were not even mentionedat the time of the separation,as one would naturally expect if such were the case.Indeed,itwas only after Moorhead's prodding thatArthurHurd proposed,"Let'smake it we are not satisfied with your greasing,"although Foreman Brooks, inresponse to Moorhead's question at that time,indicated his disagreement with thisappraisal of Moorhead's work.Viewing all the evidence in this case which reveal a fixed determination by Super-intendent Connolley to keep the project nonunion,I find the true reason for Moor--That suchinducement and assistanceare prohibited by Section 8(a) (1) of the Act, seeN L R B v.Overnite TransportationCo.,308 F. 2d279, 281(C A. 4), enfg 129 NLRB1026;Wcnn-DixieStores,Inc and Winn-Dimie Greenville,Inc,128 NLRB 574, 580:Memphis PublishingCompany,133 NLRB 1435, 1442. Plainly,NLRB. v BrooksideIndustries, Inc.,308 F 2d 224, 226 (C A 4), and other cases relie'd upon by the Respond-ents are factually distinguishable from the instant case.sa Contrary to the Respondents' contention I find that not only are the foregoing Sec-tion 8(a) (1) findings sufficiently supported by the amended complaint and amended billof particulars, but the subject matter was fully litigated at the hearing.Of.RockyMountain Natural Gas Company, use.,140 NLRB 1191. I further find, in disagreementwith the General Counsel, that the evidence does not establish that SuperintendentConnolley's statement during the course of his April 25 speech that Maryland City em-ployees may buy appliances at discount through the Company was more than announce-ment of a preexisting benefit available to employeesand hencesuch statement was not vio-lative of Section 8(a) (1) of the Act. HURD CORPORATION319head'sdischarge in Foreman Brooks' remark to Moorhead that he was fired be-cause Connolley caught him signing a union card. It is quite clear that such conductconstituted discrimination by Respondent Hurd to discourage membership in theUnion in violation of Section 8(a) (3) of the Act, as well as interference with,restraint,and coercion of employees which Section 8 (a) (1) of the Act prohibits.3.Withrespect to Anderson'sdischargeIt appears to be more than an odd coincidence that Anderson should be dis-charged on April 18 under virtually the same circumstances as was Moorhead.Both were caught by Superintendent Connolley earlier in the day as they weresigning authorization cards for Union Organizer Brylke.Both were summarilyterminated at the close of the day without any prior warning after Connolley hadspoken to the Hurd brothers.In neither case is there any credible evidence thatarrangements were made for their immediate replacement.In the face of thesefacts, I can attach no credence to the testimony of Aurthur Hurd, whom I havepreviously found not to be a reliable witness, that Anderson's discharge was due tohis inability to improve in his work.On the contrary,I find that the same antiunionreason which motivated Moorhead's termination,prompted Anderson'sdischarge.Accordingly,I find that the Respondent Hurd discriminated against Anderson todiscourage union membership and thereby violated Section 8(a) (3) and(1) of theAct.4.With respect to Martin's layoffRespondent Maryland Fabricators maintains that Martin was laid off because ofa work shortage.However, I have heretofore found in this report that this reasonwas not supported by credible testimony.While the rejection of the Respondent'sexplanation reflects upon its real motives,37 the critical question, of course,remainswhether it was antiunion considerations that brought about the layoff on April 20.From my analysis of the entire record I find that Martin would not have been laid offon that day were it not for his union activities,although the evidence also indicatesthat he would have been legitimately laid off on May 7 for economic reasons.As discussed previously,Martin was the instigator of the Union's organizationaldrive.Whether or not Maryland Fabricators or Superintendent Connolley, whowas also one of the firm's partners,knew this, it is quite clear that they were at leastaware that Martin was zealously soliciting members for the Union and that they triedto stop it.Thus,on March 28, shortly after Martin began his activities,he was re-ported to the "office"and was immediately asked by Foreman Phillips for the cardshe was distributing.On the morning of Martin's layoff on April 20, Connolley him-self sought to induce Martin to hand over the union cards in his possession,pointingout as Phillips had done previously that he was reported to the "office"as havingunion cards on the job.On both occasions Martin disclaimed knowledge of suchcards.That Martin was disbelieved by his employer and Connolley and had actuallyfallen into their disfavor because of his union advocacy is also apparent from Phillips'remarks to Martin when Phillips informed him that he was going to be laid off laterthat day.Specifically,in response to Martin's repeated denial of knowledge,Phillipsexpressed the wish that Martin had previously made this plain to him since he couldhave spoken to "the office"and saved him from being laid off but the "office nowbrands . . . [him]as a union agitator."In view of all the facts and circumstances in this case,particularly the demonstratedhostility to the unionization of employees working on the MarylandCityproject,I find that Martin's layoff on April 20 was due solely to his union activities.Un-questionably,such discrimination by Respondent Maryland Fabricators to dis-courage support of the Union is violative of Section 8(a) (3) of the Act and infringesupon employees'self-organizational rights protected by Section 8(a) (1) of theAct.5.With respect to Respondent Maryland City's liability for the discriminationagainstMoorhead,Anderson,and MartinThe Respondent Maryland City contends that it could not be held in violationof Section 8(a)(3) and(1) of the Act because it neither caused nor participatedin the discharge of Moorhead or Anderson or the layoff of Martin and, in anyevent,because it was not their employer.I find no merit in these contentions.37North Carohna.Finish4nq CompanyV.N.L.R.B,133 F 2d 714, 718 (CA 4), cert.denied 320U S. 738;N.L R.B v. Thomas W. Dant, Robert E. Dant, et al.,d/b/a Dant &Russell,Ltd.,207 F. 2d165, 167(C.A. 9). 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhileit is truethat there is no directevidenceof Maryland City's participationin thediscriminationpracticedagainstthe employeesin question, the circumstancessurroundingtheir separation when viewedin lightof Superintendent Connolley'sdeterminationto keep the projectnonunioninescapably lead me to the conclusionthatMaryland City, through Connolley,was instrumental in bringingabout thedischarges and layoff.Thus, several hours before Respondent Hurd terminatedthe employement of Moorhead and Anderson, Connolley encountered them signingauthorization cards for one of the Union's organizersand then and there remindedMoorhead, in thepresenceof Anderson, that he should "know better than that"and that he (Connolley) did not want the project unionized.Later in the day,after Connolley wasseen speakingto the Hurd brothers, Moorhead and Andersonwere discharged because Connolley caught themsigning unioncards.Similarly,Martin was discriminatorily laid off by his employer, Maryland Fabricators, becauseof his union activities shortly after Connolley's unsuccessful efforts to have Martinrelinquish the union cards he was reported to the "office" as distributing.Here,too, it isnoted that, according to Foreman Phillips, upon his arrival in the officeon the morning when the decision to lay off Martin was made, he met Connolleythere with Puncke, the firm's president.38In these circumstances, it would strain one's credulity to believe that Connolleyhad no hand in the discrimination suffered by Moorhead, Anderson, and Martin.Clearly, this conduct served Connolley's determination to prevent the Union fromgaining afoothold at the project.And equally clear is the fact that Connolley, asMaryland City's superintendent in charge of all operations at the project, includingthose performed by subcontractors, thereby demonstrated that he possessed sufficientcontrol over the employment tenure of the subcontractors' employees as to causethe discharge of two of them and the layoff of the thirdSuch effective and realcontrol over the job rights of employees, when considered in light of the intimatebusinesscharacter of the association between a general contractor and his sub-contractors, has been held to carry with it the prohibitionagainst discriminationimposed by Section 8(a)(3) of the Act, whetheror not anemployer-employeerelationshipexists inthe classical sense 39As one court so aptly stated, "Wherean independent contractor knowingly participates in the effectuation of an unfairpractice, it places itself within the orbit of the Board's corrective jurisdiction." 40Accordingly,I findthat Respondent Maryland City, by causing the discharge ofMoorhead and Anderson and the layoff of Martin, discriminated against them todiscouragemembership in the Union within the meaning of Section 8(a)(3) of theAct and thereby interfered with, restrained, and coerced employees in the exerciseof their self-organizationalrights within the meaning of Section 8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with their operations described in section I, above, have a close, intimate,and substantialrelation totrade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and itsfree flow.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,I recommend that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Since Respondent Hurd, at theinstanceof Respondent Maryland City, discrimi-natorily discharged employeesMoorhead and Anderson, I recommend that Re-spondent Hurd offer them immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniority or other rightsand privileges,41 and that Respondent Maryland City notify Respondent Hurd andemployees Moorhead and Anderson that it withdraws objection to the employment-It is also noted that on April 25 Connolley assembled not only Maryland City em-ployees, but also the subcontractors and their employees to hear his antiunion speech.as See, for example,Northern California Chapter, The Associated General Contractors ofAmerica, Inc, et at,119 NLRB 1026, enfd subnom Operating Engineers Local UnionNo. 3 of the International Union of Operating Engineers,AFL-CIO v N.L.R B ,266 F 2d905 (C A D C ), cert denied 361 U.S 834;N.L.R B v. Long Lake Lumber Company andF D Robinson,138 F. 2d 363 (CA. 9), enfg. 34 NLRB 700.40N L R B. v. Gluck Brewing Company and Back Transfer and Storage Company,144F 2d 847, 855 (C.A. 8).41At the hearing the General Counsel stated that Anderson had moved out of the areaand could not be located.For this reason the Respondent Hurd may make its reinstate- HURD CORPORATION321of these employees on its project. I also recommend that Respondents MarylandCity and Hurd jointly and severally make Moorhead and Anderson whole for anyloss of earnings they may have suffered by reason of the discrimination against themby payment to each of them of a sum of money equal to that which he normallywould have earned from the date of his discharge to the date of the offer of rein-statement.However, Maryland City's liability for further accrual of backpay shallterminate by giving Hurd and the above-named employees the notice of withdrawalof objection provided for herein.In such event,Maryland City shall not beliable for any backpay accruing 5 days after giving this notice.Backpay shallbe computed with interest on a quarterly basis in the manner prescribed by theBoard in F.W. Woolworth Company,90 NLRB 289, 291-294, andIsisPlumbing& Heating Co.,138 NLRB 716.As for Martin,whom I have also found was discriminated against by Respond-entMaryland Fabricators and Respondent Maryland City, the record shows thathe had rejected Maryland Fabricators'offer of reemployment which was made tohim by letter dated July 17, 1962. For this reason no further offer of reinstate-ment shall be required.However,these Respondents shall jointly and severallyreimburse Martin for any loss of earnings he may have suffered by reason of thediscrimination against him by payment to him of a sum of money equal to thatwhich he normally would have earned from the date of his layoff on April 20to the date he rejected Maryland Fabricators'offer of reemployment or the date hedecided not to return to Maryland Fabricators'employment,whichever occurredearlier.SinceMartin would have been laid off on May 7 for nondiscriminatoryreasons, there obviously would be no loss of pay during such period of legitimatelayoff.Backpay shall be computed in the manner indicated above.In view of the nature of the unfair labor practices committed by the Respondents,other than Krupnik, including discrimination which, as the Fourth Circuit Courtof Appeals observed,"goes to the very heart of the Act,"42 there exists the dangerof the commission of other unfair labor practices proscribedby the Act.I accord-ingly recommend that the Respondents,other than Krupmk, cease and desist from inany othermanner infringing upon the rights guaranteed employees in Section 7 ofthe Act 43Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.TheRespondents are engaged in commerce within the meaning of Section2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) ofthe Act.3.By discriminating in regard to the hire and tenure of employment of RalphMoorhead and RoyAndersonas to discourage membership in, or activities on behalfof, the Union,Respondents Hurd andMaryland City haveengaged in and areengaging in unfair labor practiceswithinthemeaning of Section 8(a)(3) and(1) of the Act.4.By discriminating in regard to the hire and tenure of employmentofHarryE.Martinas to discourage membership in, or activitieson behalf of, the Union,RespondentsMarylandFabricatorsand Maryland Cityhave engaged in and areengaging in unfair labor practices within the meaning of Section 8(a)(3) and (1)of the Act.5.By engaging in the various acts of interference,restraint,and coercion ofemployees in the exercise of their self-organizational rights guaranteed in Section 7of the Act,as previouslyfound in thisIntermediateReport, eachRespondent hascommitted unfair labor practiceswithinthe meaning of Section 8(a)(1) ofthe Act.6.The aforesaid unfair labor practices affect commercewithin themeaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon theforegoing findings of fact and conclusions of law, and uponthe entirerecord in the case, I recommend that:ment offer,and the Respondent Maryland City may give its notification to Anderson byregistered or certified mail directed to his last known address, and by serving a copy ofsuch offer and notification upon the Regional Directorfor the FifthRegion.4'N L.R B. v Entwistle MfqCo , 120 F. 2d 532, 536 (C A 4).43N.L.R.B. v. Express Publishing Company,312U S. 426, 433 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Respondent Hurd Corporation, Laurel, Maryland, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in Baltimore Building and Construction TradesCouncil, AFL-CIO, or in any other labor organization, by discharging employeesor discriminating against them in any other manner in regard to their hire or tenureof employment or any term or condition of employment, except to the extent thattheir rights in that regard may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized by Section8(a)(3) of the Act.(b)Coercivelyinterrogating employees as to what they did with their unionauthorization cards.(c) In any other manner interfering with,restraining,or coercing employees inthe exercise of their right to self-organization, to form labor organizations, to join orassist the above-named Union or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, and to refrainfrom any and all such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment, as authorized by Section 8(a) (3) of the Act.2. Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Offer Ralph Moorhead and Roy Anderson immediate and full reinstatement totheir former or substantially equivalent positions, without prejudice to their seniorityor other rights and privileges, and jointly and severally with Respondent Maryland CityCorporation make each of them whole for any loss of earnings suffered by reason ofthe discrimination against him,as provided in the section of the Intermediate Reportentitled"The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyzethe amounts of backpay due and the right to reinstatement under the terms of thisRecommended Order.(c) Post at its place of business and at the Maryland City Corporation construc-tion site in Laurel,Maryland, copies of the attached notice marked "AppendixA " 44 Copies of said notice, to be furnished by the Regional Director for the FifthRegion, shall, after being duly signed by a representative of the Respondent, be postedby the Respondent immediately upon receipt thereof, and be maintained by it fora period of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by any other material.(d) Notify the Regional Director for the Fifth Region, in writing, within 20 daysfrom the receipt of this Intermediate Report and Recommended Order, what stepsthe Respondent has taken to comply herewith 45B. Respondents William Puncke, George Loedisch, and John Connolley, Partners,t/a Maryland City Fabricators and Suppliers, Laurel, Maryland, their agents, succes-sors, and assigns,shall:1Cease and desist from:(a)Discouraging membership in Baltimore Building and Construction TradesCouncil, AFL-CIO, or in any other labor organization, by laying off employees ordiscriminating against them in any other manner in regard to their hire or tenureof employment or any term or condition of employment, except to the extent thattheir rights in that regard may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized by Section8(a)(3) of the Act.a In the event that this Recommended Order be adopted by the Board, the words "A De-cision andOrder" shall be substituted for the words "The Recommended Order of a TrialExaminer" in the noticeIn the further event that the Board's Order be enforced by adecree of a United States 'Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order "^ In the event that thisRecommendedOrder be adopted by the Board, this provisionshall be modified to read: "NotifysaidRegional Director for the Fifth Region, in writing,within 10 days from the date of this Order, what steps the Respondent has taken tocomply herewith." HURD CORPORATION323(b) Requesting employees to relinquish cards in their possession authorizing theabove-named Union to represent them for the purpose of collective bargaining;coercively questioning employees whether they or other employees had signed suchunion authorization cards; and telling employees that they had information that theywere distributing or that they had signed such cards.(c) In any other manner interfering with, restraining, or coercing employees inthe exercise of their right to self-organization, to form labor organizations, to joinor assist the above-named Union or any other labor organization, to bargain collec-tively through representatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, and to re-frain from any and all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organization as acondition of employment, as authorized by Section 8(a)(3) of the Act.2. Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a) Jointly and severally with Maryland City Corporation make Harry E. Martinwhole for any loss of earnings suffered by reason of the discrimination against himas provided in the section of the Intermediate Report entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyzethe amounts of backpay due under the terms of this Recommended Order.(c) Post at its place of busmess and at the Maryland City Corporation constructionsite in Laurel, Maryland, copies of the attached notice marked "Appendix B." 46Copies of said notice, to be furnished by the Regional Director for the Fifth Region,shall, after being duly signed by a representative of the Respondents, be posted bythe Respondents immediately upon receipt thereof, and be maintained by them for aperiod of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken to insure that said notices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for the Fifth Region, in writing, within 20 daysfrom the receipt of this Intermediate Report and Recommended Order, what stepsthe Respondents have taken to comply herewith 47C. Respondent Maryland City Corporation, Laurel, Maryland, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Baltimore Building and Construction TradesCouncil, AFL-CIO, or in any other labor organization, by causing the discharge orlayoff of employees or discriminating against them in any other manner in regardto their hire or tenure of employment or any term or condition of employment, exceptto the extent that their rights in that regard may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as authorizedby Section 8(a) (3) of the Act.(b) Coercively informing employees that it did not approve their signing unionauthorization cards; requesting employees to relinquish such cards in their possession;telling employees that it had information that they had union cards on the job;warning to discharge all employees and to rehire those who had not signed unionauthorization cards; and soliciting, inducing, and assisting employees to revoketheir previously executed union authorization cards with the assurance that theywill be forgiven for having signed such cards.(c) In any other manner interfering with, restraining, or coercing employees inthe exercise of their right to self-organization, to form labor organizations, to joinor assist the above-named Union or any other labor organization, to bargain collec-tively through representatives of their own choosing, to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aid or protection, andto refrain from any and all such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as a conditionof employment, as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Notify Respondent Hurd Corporation, Ralph Moorhead, and Roy Andersonthat it has no objection to the reinstatement of Moorhead and Anderson to their40 See footnote44,supra.47 See footnote 45,supra.717-672-64-vol. 14 3-2 2 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDformer or substantially equivalent positions, without prejudice to their seniority orother rights and privileges.(b) Jointly and severally with Hurd Corporation make Ralph Moorehead and RoyAnderson whole for any loss of earnings suffered by reason of the discriminationagainst them, as provided in the section of the Intermediate Report entitled "TheRemedy."(c) Jointly and severally with Maryland City Fabricators and Suppliers makeHarry E. Martin whole for any loss of earnings suffered by reason of the discrimina-tion against him, as provided in the section of the Intermediate Report entitled"The Remedy."(d) Post at its place of business and construction site in Laurel, Maryland, copiesof the attached notice marked "Appendix C." 48 Copies of said notice, to be furnishedby the Regional Director for the Fifth Region, shall, after being duly signed by arepresentative of the Respondent, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for a period of 60 consecutive days thereafter,in conspicuous places, including all places where notices to employees are customar-ily posted.Reasonable steps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for the Fifth Region, in writing, within 20 daysfrom the receipt of this Intermediate Report and Recommended Order, what stepsthe Respondent has taken to comply herewith 4sD. Respondent Krupnik Brothers, Inc., Glen Burnie, Maryland, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Soliciting, inducing, and assisting employees to revoke their union authoriza-tion cards.(b) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of their rights guaranteed in Section 7 of the Act, except to theextent permitted by Section 8(a) (3) of the Act.2 Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a) Post at its place of business in Glen Burnie, Maryland, and at the MarylandCity Corporation construction site in Laurel,Maryland, copies of the attachednoticemarked "Appendix D." 50Copies of said notice, to be furnished by theRegional Director for the Fifth Region, shall, after being duly signed by a representa-tive of the Respondent, be posted by the Respondent immediately upon receipt there-of,and be maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for the Fifth Region, in writing, within 20 daysfrom the receipt of this Intermediate Report and Recommended Order, what stepsthe Respondent has taken to comply herewith.51It is also recommended that the complaint, as amended, be dismissed insofar asitalleges that the Respondents violated Section 8(a)(1) of the Act by conductother than that found unlawful herein.See footnote 44,supra.49 See footnote45,supra.50 See footnote 44,supra.m See footnote45,supra.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended,we hereby notify our employees that:WE WILL NOTdiscourage membership in, or activities on behalf of,BaltimoreBuilding and Construction Trades Council,AFL-CIO,or any other labororganization,by discharging any employees or discriminating against themin any other manner in regard to their hire or tenure of employment, or anyterm or condition of employment,except to the extent that their rights in thatregardmay be affectedby anagreement requiring membership in a labororganization as a condition of employment as authorized by Section 8(a)(3)of the Act. HURD CORPORATION325WE WILL NOT coercively interrogate our employees as to what they didwith their cards authorizing the above-named Union to represent them for thepurpose of collective-bargaining.WE WILL NOT in any other manner interfere with, restrain, or coerce em-ployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist the above-named Union or any other labor organization,to bargain collectively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities, except to theextent that such rights may be affected by an agreement requiring membershipin a labor organization as authorized by Section 8(a)(3) of the Act.WE WILL offer Ralph Moorhead and Roy Anderson immediate and full rein-statement to their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and jointly and severally withMaryland City Corporation make them whole for any loss of pay suffered as aresult of the discrimination against them, as provided in the section of theIntermediate Report entitled "The Remedy."All our employees are free to become, remain, or refrain from becoming or re-maining members of Baltimore Building and Construction Trades Council, AFL-CIO, or any other labor organization, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as a condi-tion of employment as authorized by Section 8(a)(3) of the Act.HURO CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving intheArmed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor, 707 North Calvert Street, Baltimore,Maryland, 21202, Telephone No.752-8460, Extension 2100, if they have any question concerning this notice orcompliancewithits provisions.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in, or activities on behalf of, BaltimoreBuilding and Construction Trades Council, AFL-CIO, or any other labor organi-zation, by laying off employees or discriminating against them in any other man-ner in regard to their hire or tenure of employment, or any term or conditionof employment, except to the extent that their rights in that regard may beaffected by an agreement requiring membership in a labor organization as acondition of employment as authorized by Section 8(a)(3) of the Act.WE WILL NOT request employees to relinquish union authorization cards intheir possession; coercively question them whether they or other employees hadsigned union authoriziaton cards; or tell employees that we had information thatthey were distributing or that they had signed such cards.WE WILL NOT in any other manner interfere with, restrain, or coerce employeesin the exercise of their rights to self-organization, to join or assist the above-named Union or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organization asauthorized by Section 8(a) (3) of the Act.WE WILL jointly and severally with Maryland City Corporation, make HarryE.Martin whole for any loss of pay suffered as a result of the discrimination 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst him,as provided in the section of the Intermediate Report entitled "TheRemedy."All ouremployees are free to become, remain,or refrain from becoming orremaining members of Baltimore Building and Construction Trades Council, AFL-CIO, or any other labor organization, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as acondition of employment as authorized by Section 8(a)(3) of the Act.WILLIAM PUNCKE, GEORGE LOEDISCH, ANDJOHN CONNOLLEY, PARTNERS, T/A MARY-LAND CITYFABRICATORS AND SUPPLIERS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor, 707 North Calvert Street, Baltimore, Maryland, 21202, Telephone No. 752-8460,Extension 2100, if they have any question concerning this notice or compliancewith its provisions.APPENDIX CNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:WE WILLNOT discourage membership in, or activities on behalf of,BaltimoreBuilding and Construction Trades Council, AFL-CIO, or any other labor organi-zation,by causing the discharge or layoff of any employees or discriminatingagainst them in any other manner in regard to their hire or tenure of employmentor any term or condition of employment,except to the extent that their rightsin that regard may be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized by Section 8(a)(3)of the Act.WE WILL NOT coercively inform employees that we do not approve theirsigning union authorization cards; request them to relinquish such cards in theirpossession;tell them that we have information that they had union authorizationcards on the job; warn to discharge all employees and rehire those who did notsign union authorization cards; or solicit,induce, or assist employees to revoketheir previously executed authorization cards with the assurance that they will beforgiven for having signed such cards.WE WILL NOTin any other manner interfere with,restrain,or coerce employeesin the exercise of their right to self-organization,to form labor organizations,to join or assist the above-named Union or any other labor organization, tobargain collectively through representatives of their own choosing,to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection,or to refrain from any and all such activities,except to theextent that such rights may be affected by an agreement requiring membershipin a labor organization as authorizedby Section 8(a)(3) of the Act.WE WILL notify Hurd Corporation, Ralph Moorhead, and Roy Andersonthat we have no objection to the reinstatement of Moorhead and Anderson totheir former or substantially equivalent positions,without prejudice to theirseniority or other rights and privileges.WE WILL jointly and severally with Hurd Corporation make Ralph Moorheadand Roy Anderson whole for any loss of pay suffered as a result of thediscrimination against them,as provided in the section of the IntermediateReport entitled "The Remedy."WE WILL jointly and severally with Maryland City Fabricators and Suppliersmake Harry E. Martin whole for any loss of pay suffered as a result of thediscrimination against him, as provided in the section of the IntermediateReport entitled"The Remedy."All ouremployees are free to become,remain,or refrain from becoming orremaining members of Baltimore Building and Construction Trades Council, AFL-CIO, orany other labor organization,except to the extent that such right may be HRIBAR TRUCKING, INC.327affected byan agreement requiring membership in a labor organization as a condi-tion of employment as authorized by Section8(a)(3) of the Act.MARYLAND CITY CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays from the date ofposting,and must not be altered,defaced, orcovered by any othermaterial.Employees may communicatedirectlywiththe Board'sRegionalOffice, SixthFloor, 707 North CalvertStreet, Baltimore,Maryland, 21202, Telephone No. 752-8460, Extension2100, if theyhave any question concerning this notice or compliancewith its provisions.APPENDIX DNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:WE WILL NOT Solicit, induce, or assist our employees to revoke their previ-ously executed cards authorizing Baltimore Building and Construction TradesCouncil,AFL-CIO,to represent them for the purpose of collective bargaining,or in any like or related manner interfere with,restrain,or coerce employees inthe exercise of their rights guaranteed in Section 7 of the Act, except to theextent permitted by Section 8(a)(3) of the Act.KRUPNIK BROTHERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or coveredby anyother material.Employees may communicate directly with the Board's Regional Office, SixthFloor,707 North Calvert Street,Baltimore,Maryland,21202,Telephone No. 752-8460, Extension 2100,if they have any question concerning this notice or compliancewith its provisions.Hribar Trucking,Inc.andMilton FrankwickandTeamstersand Chauffeurs Union Local No. 43 of the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Party to the Contract.Case No. 13-CA-5041.Jwne 28, 1963DECISION AND ORDEROn March 8, 1963, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the attached IntermediateReport.Thereafter, exceptions to the Intermediate Report and briefsin support thereof were filed by the Respondent and the Party to theContract, hereinafter referred to as the Union.'The General Counselfiled a brief in support of the Intermediate Report.'By Trial Examiner's order dated November 27,1962, the Union's petition to inter-vene and participate to the extent of its interest was granted.143 NLRB No. 46.